***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          JPMORGAN CHASE BANK, NATIONAL
               ASSOCIATION v. ROGER
                 ESSAGHOF ET AL.
                    (AC 45109)
                          Elgo, Suarez and Bear, Js.

                                   Syllabus

The plaintiff bank sought to foreclose a mortgage on certain of the defen-
    dants’ residential property after they had defaulted on a loan secured
    by a mortgage deed. The defendants had executed a promissory note
    in favor of W Co., secured by the mortgage deed, and, subsequently,
    the plaintiff acquired W Co. and its assets, including the defendants’
    loan. Following a bench trial in 2015, the trial court rendered a judgment
    of strict foreclosure in favor of the plaintiff, and the defendants appealed
    to this court, which affirmed the judgment of the trial court. The defen-
    dants then appealed to our Supreme Court, which reversed in part the
    judgment of this court and ordered the case remanded to this court
    with direction to reverse the trial court’s order directing the defendants
    to reimburse the plaintiff for certain property taxes and homeowners
    insurance premiums and to remand the case to that court for the purpose
    of setting a new law day. On remand, the trial court denied the defen-
    dants’ motion to dismiss, which was predicated on two alleged deficienc-
    ies with the statutory (§ 8-265ee) Emergency Mortgage Assistance Pro-
    gram (EMAP) notice provided by the plaintiff in 2009, a copy of which
    was introduced into evidence at the trial in 2015. The court then set
    new law days in accordance with the remand order from the Supreme
    Court, and the defendants appealed to this court. Held:
1. The defendants could not prevail on their claim that the trial court improp-
    erly construed the remand order from our Supreme Court in a narrow
    manner; the directive from the Supreme Court was specific in nature,
    limited in scope and was clear that this court was ordered to remand
    the case to the trial court for the purpose of setting a new law day, and
    this was not a case in which the Supreme Court remanded the matter
    for further proceedings in accordance with law.
2. The trial court properly denied the defendants’ motion to dismiss that
    claimed that court lacked subject matter jurisdiction over the foreclosure
    proceeding due to the plaintiff’s noncompliance with the EMAP notice
    requirements set forth in § 8-265ee, as the motion constituted an imper-
    missible collateral attack on the judgment of strict foreclosure: the
    defendants’ first alleged deficiency, that their counsel was unable to
    obtain tracking information for the EMAP notice on the website of the
    United States Postal Service for a mailing that was sent twelve years
    earlier, did not demonstrate an absence of subject matter jurisdiction
    that made the judgment of strict foreclosure entirely invalid, the court
    having taken judicial notice of the undisputed fact that the United States
    Postal Service stores tracking information for certified mail only for
    a period of two years; moreover, in rendering its judgment of strict
    foreclosure in favor of the plaintiff in 2015, the court necessarily rejected
    the second claimed deficiency, namely, that the EMAP notice furnished
    by the plaintiff bore the name of W Co., the plaintiff’s predecessor in
    interest, rather than that of the plaintiff itself, the defendants thereafter
    did not request an articulation of the court’s judgment in that regard,
    and, because that claimed deficiency was at issue before the trial court
    in 2015, it was incumbent on the defendants to raise any claim of error
    in their prior appeal with respect thereto, which they failed to do, and,
    as a result, they abandoned that claim; furthermore, this court concurred
    with the trial court’s observation that a motion to dismiss was a procedur-
    ally impermissible substitute for failing to appeal the issue.
         Argued October 6—officially released December 20, 2022

                             Procedural History

  Action to foreclose a mortgage on certain real prop-
erty owned by the named defendant et al., and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the defendant JPMor-
gan Chase Bank, N.A., was defaulted for failure to
appear; thereafter, the case was tried to the court, Hon.
Kevin Tierney, judge trial referee; judgment of strict
foreclosure, from which the named defendant et al.
appealed to this court, Lavine, Mullins and Mihalakos,
Js.; subsequently, the court, Hon. Kevin Tierney, judge
trial referee, granted the plaintiff’s motion for reim-
bursement of property taxes and insurance premiums,
and the named defendant et al. filed an amended appeal;
thereafter, this court affirmed the judgment of the trial
court, and the named defendant et al., on the granting
of certification, appealed to the Supreme Court, which
reversed in part the judgment of this court; subse-
quently, the court, Spader, J., granted the plaintiff’s
motion to reset law days and denied the motion to
dismiss filed by the named defendant et al., and the
named defendant et al. appealed to this court. Affirmed.
  Ridgely Whitmore Brown, for the appellants (named
defendant et al.).
  Brian D. Rich, for the appellee (plaintiff).
                         Opinion

   ELGO, J. In this foreclosure action, the defendants
Roger Essaghof and Katherine Marr-Essaghof1 appeal
from the judgment of the trial court granting the motion
of the plaintiff, JPMorgan Chase Bank, National Associ-
ation, to reset the law days in accordance with a remand
order of our Supreme Court. See JPMorgan Chase
Bank, National Assn. v. Essaghof, 336 Conn. 633, 653,
249 A.3d 327 (2020). On appeal, the defendants claim
that the court improperly (1) construed that remand
order in a narrow manner and (2) denied their motion
to dismiss predicated on the plaintiff’s alleged noncom-
pliance with the Emergency Mortgage Assistance Pro-
gram (EMAP) notice requirements set forth in General
Statutes § 8-265ee (a).2 We affirm the judgment of the
trial court.
   The relevant facts are not in dispute. In May, 2006,
the defendants executed an adjustable rate promissory
note in favor of Washington Mutual Bank, F.A. (Wash-
ington Mutual) in the amount of $1.92 million.3 The
loan was secured by a mortgage deed executed by the
defendants on residential property in Weston. On June
24, 2008, the defendants executed a loan modification;
they defaulted on the loan shortly thereafter. In Septem-
ber, 2008, the plaintiff acquired Washington Mutual and
its assets, including the defendants’ loan.
  The plaintiff commenced this foreclosure action in
March, 2009. Following a bench trial in 2015, the court
rendered a judgment of strict foreclosure in favor of
the plaintiff. The court found that the total debt was
more than $3.2 million, while the fair market value of
the property was $1.65 million, and set the law days.
From that judgment, the defendants appealed to this
court.
   While that appeal was pending, the plaintiff filed a
motion for equitable relief in the trial court, seeking
reimbursement from the defendants for property taxes
and homeowners insurance premiums paid during the
pendency of the appeal. After hearing argument and
receiving supplemental briefing from the parties, the
court granted the plaintiff’s motion. The defendants
then amended their appeal to include a challenge to
that determination. As a result, two distinct claims were
presented to this court in the defendants’ prior appeal:
(1) whether the trial court improperly rejected their
special defenses of fraudulent inducement and unclean
hands; and (2) whether the trial court abused its discre-
tion in ordering them to reimburse the plaintiff for prop-
erty taxes and homeowners insurance premiums paid
by the plaintiff during the pendency of the appeal. See
JPMorgan Chase Bank, National Assn. v. Essaghof,
177 Conn. App. 144, 146, 171 A.3d 494 (2017), rev’d in
part, 336 Conn. 633, 249 A.3d 327 (2020). This court
rejected those claims and affirmed the judgment of the
trial court in all respects. See id., 163.
   Our Supreme Court subsequently granted the defen-
dants’ petition for certification to appeal from that judg-
ment, limited to the issue of whether this court properly
had affirmed ‘‘the judgment of the trial court ordering
the defendants to reimburse the plaintiff for property
taxes and homeowners insurance premiums in violation
of the provisions of General Statutes § 49-14 . . . .’’
JPMorgan Chase Bank, National Assn. v. Essaghof,
328 Conn. 915, 915, 180 A.3d 962 (2018). Although that
court certified a single question for further review; see
JPMorgan Chase Bank, National Assn. v. Essaghof,
supra, 336 Conn. 638 (‘‘we granted the defendants’ peti-
tion limited to the one issue’’); the defendants nonethe-
less raised two claims before the Supreme Court: (1)
whether this court improperly had affirmed the trial
court’s order to reimburse the plaintiff for taxes and
insurance premiums; and (2) whether the Supreme
Court ‘‘should vacate the judgment in its entirety and
order a new trial before a different judge because cer-
tain statements the trial court made at a hearing . . .
call into question the trial court’s impartiality . . . .’’
Id., 638–39.
   With respect to the certified issue, the Supreme Court
concluded that ‘‘the trial court abused its discretion
because the relief it ordered is inconsistent with the
remedial scheme available to a mortgagee in a strict
foreclosure.’’4 Id., 635. With respect to the defendants’
claim of judicial bias, the court refused to consider
the merits of that contention, stating: ‘‘We decline to
consider the merits of the defendants’ second claim
because the defendants did not raise the disqualification
issue before the trial court or the Appellate Court, and
because it is outside the scope of the certified question.’’
Id., 639. The Supreme Court thus reversed in part the
judgment of this court and ordered as follows: ‘‘[T]he
case is remanded to that court with direction to reverse
the trial court’s order directing the defendants to reim-
burse the plaintiff for property taxes and homeowners
insurance premiums and to remand the case to that
court for the purpose of setting a new law day; the
judgment of the Appellate Court is affirmed in all other
respects.’’ Id., 653.
   On August 13, 2021, the plaintiff filed a motion in the
trial court to reset the law days in accordance with
that remand order. In response, the defendants filed an
objection to that motion as well as a motion to dismiss,
in which they argued that the trial court lacked subject
matter jurisdiction over the foreclosure action due to
the plaintiff’s alleged failure to comply with the EMAP
notice requirements.5 The court held a hearing on those
motions on October 8, 2021. It thereafter issued a memo-
randum of decision in which it denied the defendants’
motion to dismiss and set new law days in accordance
with the remand order from the Supreme Court. From
that judgment, the defendants now appeal.
                            I
   We first address the defendants’ contention that the
trial court improperly construed the remand order from
the Supreme Court in a narrow manner. A determina-
tion as to the scope of a remand order presents a ques-
tion of law, over which our review is plenary. See State
v. Brundage, 320 Conn. 740, 747, 135 A.3d 697 (2016).
As the Supreme Court has explained, ‘‘[i]t is the duty
of the trial court on remand to comply strictly with the
mandate of [an] appellate court according to its true
intent and meaning. No judgment other than that
directed or permitted by the reviewing court may be
rendered . . . .’’ (Internal quotation marks omitted.)
Rizzo Pool Co. v. Del Grosso, 240 Conn. 58, 65, 689 A.2d
1097 (1997). The remand order from the Supreme Court
in this case could not be more clear—this court was
ordered to ‘‘remand the case to [the trial] court for the
purpose of setting a new law day . . . .’’ JPMorgan
Chase Bank, National Assn. v. Essaghof, supra, 336
Conn. 653. This is not a case in which our Supreme
Court remanded the matter for further proceedings in
accordance with law. See, e.g., Allstate Life Ins. Co. v.
BFA Ltd. Partnership, 287 Conn. 307, 323, 948 A.2d 318
(2008). Here, the directive was specific in nature and
limited in scope. We, therefore, reject the defendants’
claim that the trial court narrowly construed the remand
order from the Supreme Court when it granted the
plaintiff’s motion to set new law days.
                            II
   The defendants also argue that, because the EMAP
notice requirements, when applicable, operate as a
‘‘condition precedent’’ to a court’s exercise of jurisdic-
tion over a foreclosure action, the court improperly
denied their motion to dismiss. This court has held that
noncompliance with the EMAP notice requirements
deprives a trial court of subject matter jurisdiction over
a foreclosure proceeding. See Pennymac Corp. v. Tar-
zia, 215 Conn. App. 190, 202, 281 A.3d 469 (2022);
MTGLQ Investors, L.P. v. Hammons, 196 Conn. App.
636, 646, 230 A.3d 882, cert. denied, 335 Conn. 950, 238
A.3d 21 (2020). Relying on the precept that an issue of
subject matter jurisdiction may be raised at any time;
see, e.g., Oxford House at Yale v. Gilligan, 125 Conn.
App. 464, 473, 10 A.3d 52 (2010); the defendants claim
that the court improperly concluded that their motion
to dismiss constituted an impermissible collateral
attack on the judgment of strict foreclosure rendered
in 2015. We do not agree.
   As this court has observed, ‘‘[o]ur jurisprudence . . .
has recognized limits to raising a collateral attack set-
ting forth a claim of lack of subject matter jurisdiction.
. . . Although challenges to subject matter jurisdiction
may be raised at any time, it is well settled that [f]inal
judgments are . . . presumptively valid . . . and col-
lateral attacks on their validity are disfavored. . . .
[U]nless a litigant can show an absence of subject mat-
ter jurisdiction that makes the prior judgment of a tribu-
nal entirely invalid, he or she must resort to direct
proceedings to correct perceived wrongs . . . . A col-
lateral attack on a judgment is a procedurally impermis-
sible substitute for an appeal. . . . [A]t least where the
lack of jurisdiction is not entirely obvious, the critical
considerations are whether the complaining party had
the opportunity to litigate the question of jurisdiction
in the original action, and, if he did have such an oppor-
tunity, whether there are strong policy reasons for giv-
ing him a second opportunity to do so. . . . Our
Supreme Court [has] explained that such a collateral
attack is permissible only in rare instances when the
lack of jurisdiction is entirely obvious so as to amount
to a fundamental mistake that is so plainly beyond the
court’s jurisdiction that its entertaining the action was
a manifest abuse of authority . . . [or] the exceptional
case in which the court that rendered judgment lacked
even an arguable basis for jurisdiction.’’ (Citations omit-
ted; internal quotation marks omitted.) Rider v. Rider,
200 Conn. App. 466, 479–80, 239 A.3d 357 (2020); see
also Hirtle v. Hirtle, 217 Conn. 394, 401–402, 586 A.2d
578 (1991) (party advocating collateral attack on judg-
ment bears ‘‘burden to prove the existence of a jurisdic-
tional deficiency’’).
    The defendants’ motion to dismiss is predicated on
two alleged deficiencies with the EMAP notice provided
by the plaintiff in 2009, a copy of which was introduced
into evidence at trial in 2015. The first requires little
discussion, as the defendants claim that ‘‘when one
searches the certified number . . . on the United
States Postal Service’s tracking website, [as the defen-
dants’ counsel] did on August 17, 2021, the website
responds with a message indicating ‘Label created, not
yet in system.’ ’’ In its memorandum of decision, the
trial court rejected that claim, taking judicial notice of
the undisputed fact that the United States Postal Service
only stores tracking information for certified mail for
two years.6 See, e.g., Trustees of The Park Place Condo-
minium Trust v. Basic Devices, LLC, Docket No. 15-
P-1427, 2016 WL 7161971, *2 n.5 (Mass. App. December
8, 2016) (decision without published opinion, 90 Mass.
App. 1119, 65 N.E.3d 32) (taking judicial notice of fact
that ‘‘[t]he United States Postal Service only keeps
records of certified mail tracking information for ‘up
to two (2) years’ ’’); My Way B & G, Inc. v. Director,
Division of Taxation, Docket No. A-0583-17T2, 2019
WL 2427514, *3 n.3 (N.J. Super. App. Div. June 11, 2019)
(‘‘the United States Postal Service only maintains
tracking records for two years after the delivery’’). The
mere fact that the defendants’ counsel was unable to
obtain tracking information in 2021 for a mailing that
was sent twelve years earlier7 does not demonstrate an
absence of subject matter jurisdiction that makes the
judgment of strict foreclosure entirely invalid. See
Rider v. Rider, supra, 200 Conn. App. 479.
    In their motion to dismiss, the defendants also claim
that the trial court lacked jurisdiction over this foreclo-
sure action because the notice furnished by the plaintiff
bore the name of Washington Mutual, the plaintiff’s
predecessor in interest, rather than that of the plaintiff
itself. The record before us indicates that the issue of
whether the plaintiff complied with the EMAP require-
ments in this regard was disputed by the parties at trial.
Indeed, the March 4, 2015 trial transcript contains the
testimony of a witness offered by the plaintiff regarding
the notice provided to the defendants and the names
used therein.8 In their July 1, 2015 posttrial brief, the
defendants specifically argued that the EMAP notice in
evidence ‘‘was not from the plaintiff, it was from a
nonexistent entity . . . which many months before the
January, 2009 notice, had ceased to exist . . . . Its
assets were sold to the plaintiff but the entity was gone.’’
Significantly, the defendants at that time alleged that
‘‘[t]he notice was deficient for that reason.’’ The defen-
dants further argued that, as a result of that deficiency,
‘‘the plaintiff has failed to satisfy a condition precedent
to mortgage foreclosure and the case should fail for
that reason.’’
   In rendering a judgment of strict foreclosure in favor
of the plaintiff, the trial court necessarily rejected that
claimed deficiency in the notice furnished by the plain-
tiff. See Young v. Commissioner of Correction, 104
Conn. App. 188, 190 n.1, 932 A.2d 467 (2007) (when
decision lacks specificity, Appellate Court presumes
trial court made necessary findings and determinations
supported by record on which judgment is predicated),
cert. denied, 285 Conn. 907, 942 A.2d 416 (2008). The
defendants thereafter did not request an articulation
of the court’s judgment in that regard. See Orcutt v.
Commissioner of Correction, 284 Conn. 724, 739 n.25,
937 A.2d 656 (2007) (‘‘in the absence of an articulation
. . . [an appellate court will] presume that the trial
court acted properly’’).
  Because that claimed deficiency was at issue before
the trial court in 2015, it was incumbent on the defen-
dants to raise any claim of error in their appeal with
respect thereto. That they failed to do. As a result, the
defendants abandoned that claim. See Marlborough v.
AFSCME, Council 4, Local 818-052, 309 Conn. 790, 795
n.5, 75 A.3d 15 (2013) (claim raised by party at trial
deemed abandoned when trial court did not specifically
address claim and party ‘‘has not raised that issue on
appeal’’ before either Appellate Court or Supreme
Court); Czarnecki v. Plastics Liquidating Co., 179
Conn. 261, 262 n.1, 425 A.2d 1289 (1979) (‘‘claims of
error not briefed are considered abandoned’’).
  In denying the defendants’ motion to dismiss, the
court remarked that ‘‘it is entirely inappropriate to col-
laterally attack a judgment when the issue raised today
was raised at the trial [in 2015] and not preserved for
appeal. This motion to dismiss is a procedurally imper-
missible substitute for failing to appeal on this issue.’’
We concur with that observation. As our Supreme Court
has explained, ‘‘even litigation about subject matter
jurisdiction should take into account the importance
of the principle of the finality of judgments, particularly
when the parties have had a full opportunity originally
to contest the jurisdiction of the adjudicatory tribunal.’’
(Internal quotation marks omitted.) Investment Associ-
ates v. Summit Associates, Inc., 309 Conn. 840, 855, 74
A.3d 1192 (2013). This is not a case in which a party is
seeking to raise a jurisdictional challenge for the first
time on remand from the Supreme Court. See Noble v.
White, 85 Conn. App. 233, 237, 857 A.2d 362 (2004).
Here, the defendants contested the jurisdictional issue
of the plaintiff’s compliance with the EMAP notice
requirements before the trial court in 2015, claiming
that ‘‘the plaintiff has failed to satisfy a condition prece-
dent to mortgage foreclosure and the case should fail’’
due to the fact that the EMAP notice to the defendants
did not specify the plaintiff’s name.9 The trial court did
not agree and rendered a judgment of strict foreclosure
in favor of the plaintiff. Although the defendants
appealed from that judgment to this court and later
amended that appeal to include an additional claim,
they did not raise any claim with respect to the jurisdic-
tional issue of the plaintiff’s compliance with the EMAP
notice requirements. That appeal ultimately was
resolved by our Supreme Court, which rendered a final
judgment and remanded the case to the trial court ‘‘for
the purpose of setting a new law day . . . .’’ JPMorgan
Chase Bank, National Assn. v. Essaghof, supra, 336
Conn. 653. In such circumstances, a second bite at the
proverbial apple is unwarranted. We, therefore, con-
clude that the court properly denied the defendants’
motion to dismiss and set new law days in accordance
with the remand order of our Supreme Court.
  The judgment is affirmed and, in accordance with
our Supreme Court’s remand order, the case is
remanded for the sole purpose of setting new law days.
      In this opinion the other judges concurred.
  1
     The plaintiff, JPMorgan Chase Bank, National Association, acquired
Washington Mutual Bank, F.A., the originator of the note and mortgage from
which this foreclosure action arises. Washington Mutual Bank, F.A., also
held a junior lien with respect to the mortgage that was foreclosed in this
action. As a result, JPMorgan Chase Bank, N.A., also was named as a defen-
dant in this action. Because JPMorgan Chase Bank, N.A., was defaulted for
failure to appear as a defendant and is not a party to this appeal in that
capacity, we refer to Roger Essaghof and Katherine Marr-Essaghof collec-
tively as the defendants and individually by name.
   2
     Although the statement of issues in the defendants’ principal appellate
brief includes multiple claims, the brief does not include an ‘‘argument,
divided under appropriate headings into as many parts as there are points
to be presented, with appropriate references to the statement of facts or
to the page or pages of the transcript or to the relevant document’’; Practice
Book § 67-4 (e); nor does it include ‘‘on each point . . . a separate, brief
statement of the standard of review the appellant believes should be applied.’’
(Emphasis added.) Id. Indeed, the defendants expressly state in the ‘‘Argu-
ment of Law’’ portion of that brief that ‘‘[a]ll five [claims listed in the
statement of issues] are addressed in this subsection . . . .’’ Nowhere in
their brief do the defendants identify an applicable standard of review. As
a result, it is difficult to discern any coherent analysis from much of the
defendants’ brief in the present case. See Paoletta v. Anchor Reef Club at
Branford, LLC, 123 Conn. App. 402, 407, 1 A.3d 1238, cert. denied, 298 Conn.
931, 5 A.3d 491 (2010).
   In their statement of issues, the defendants also argue that the court
improperly denied their request for an evidentiary hearing and improperly
applied a uniform foreclosure standing order, which we note are governed
by the abuse of discretion standard of review. See Customers Bank v. CB
Associates, Inc., 156 Conn. App. 678, 695–96, 115 A.3d 461 (2015); Norwich
v. Norwich Harborview Corp., 156 Conn. App. 45, 52, 111 A.3d 956 (2015).
The defendants have not provided any analysis or legal authority to substanti-
ate those bald assertions. Accordingly, we decline to review those inade-
quately briefed claims. See Northeast Ct. Economic Alliance, Inc. v. ATC
Partnership, 272 Conn. 14, 51 n.23, 861 A.2d 473 (2004) (‘‘[i]nasmuch as the
plaintiffs’ briefing of the . . . issue constitutes an abstract assertion com-
pletely devoid of citation to legal authority or the appropriate standard
of review, we exercise our discretion to decline to review this claim as
inadequately briefed’’); Gorski v. McIsaac, 156 Conn. App. 195, 209, 112 A.3d
201 (2015) (‘‘We are not obligated to consider issues that are not adequately
briefed. . . . Whe[n] an issue is merely mentioned, but not briefed beyond
a bare assertion of the claim, it is deemed to have been waived. . . . In
addition, mere conclusory assertions regarding a claim, with no mention of
relevant authority and minimal or no citations from the record, will not
suffice.’’ (Internal quotation marks omitted.)).
   Although § 8-265ee has been amended since the events underlying this
appeal; see, e.g., Public Acts 2009, No. 09-219, § 29; those amendments have
no bearing on the merits of this appeal. In the interest of simplicity, we
refer to the current revision of the statute.
   3
     As this court noted in the defendants’ prior appeal, ‘‘Roger Essaghof [is]
a highly experienced real estate investor who had negotiated numerous
residential and commercial mortgages . . . .’’ JPMorgan Chase Bank,
National Assn. v. Essaghof, 177 Conn. App. 144, 148, 171 A.3d 494 (2017),
rev’d in part, 336 Conn. 633, 249 A.3d 327 (2020).
   4
     As the court explained, ‘‘when the defendants defaulted on their payment
obligations, and the plaintiff elected strict foreclosure as its remedy, the
plaintiff chose a remedial scheme that prescribes a specific and exclusive
process by which it could be made whole. At the conclusion of this process,
assuming the defendants do not redeem, their equity of redemption will be
extinguished by the passing of the law days, and absolute title to the property
will vest in the plaintiff. If the debt exceeds the value of the property, the
plaintiff may then pursue the difference from the defendants in a deficiency
proceeding pursuant to § 49-14. The deficiency judgment is the only proce-
dure available to the plaintiff to recover its mortgage debt, including pay-
ments advanced to pay real estate taxes and property insurance, in excess
of the value of the property.’’ JPMorgan Chase Bank, National Assn. v.
Essaghof, supra, 336 Conn. 650.
   5
     More specifically, the defendants alleged that the EMAP notice furnished
by the plaintiff in the present case (1) was not sent by certified mail and
(2) bore the name of Washington Mutual, rather than the plaintiff.
   6
     In an objection filed more than one month prior to the October 8, 2021
hearing on the defendants’ motion to dismiss, the plaintiff asked the court
to take judicial notice ‘‘of the practices and policies of the United States
Postal Service as they pertain to tracking information.’’ Appended to that
objection as an exhibit was a copy of a ‘‘Tracking Guide’’ promulgated by
the United States Postal Service, which states that records of tracking and
delivery confirmation for certified mail are kept for ‘‘[u]p to [two] years.’’
   7
     The plaintiff’s sworn affidavit of compliance with EMAP requirements,
which was admitted as an exhibit at trial in 2015, states in relevant part
that the plaintiff mailed a notice ‘‘containing all of the information required
by [§ 8-265ee (a)]’’ on January 6, 2009.
   8
     The March 4, 2015 transcript contains the following colloquy between
the plaintiff’s attorney and the witness Wilkin Rodriguez:
   ‘‘Q. Can you tell me, after [the plaintiff] purchased the assets of Washington
Mutual, whether [the plaintiff] continued to use the name of Washington
Mutual for some time after?
  ‘‘A. Yes. The Washington Mutual name was kept for servicing purposes
for a while after the merger. It took a while to integrate the servicing
platforms for the two companies so a lot of the customers were still receiving
mail under the Washington Mutual name. We had several duplicate loan
numbers and things of that nature that had to be straightened out before
everybody began being serviced under [the plaintiff’s name].
  ‘‘Q. So is it your understanding, based on that, that [the January 6, 2009
notice to the defendants] was issued by [the plaintiff] in the name of Washing-
ton Mutual?
  ‘‘A. That’s correct.’’
  9
    At oral argument before this court, the defendants were asked if it was
their position that that the EMAP notice never was sent. The defendants’
counsel at that time conceded that the notice had been sent but maintained
that said notice was ‘‘invalid’’ because it did not bear the name of the plaintiff.